MEMORANDUM OF DECISION.
Alleging insufficiency of the evidence, Floyd Alexander appeals from his conviction of four counts of gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B) (Supp. 1985-1986), after a jury-waived trial in the Superior Court (Cumberland County). We have repeatedly held that if the testimony of the complaining juvenile witness in a gross sexual misconduct trial is not contradictory, unreasonable, or incredible, we will not substitute our judgment as to the weight to be given that testimony for the judgment of the finder of fact at trial. See, e.g., State v. Pierce, 438 A.2d 247, 252 (Me.1981). Recognizing certain discrepancies in the child victim’s testimony as to the frequency of the sexual misconduct, the trial justice found that such testimony as to the actual occurrence of the misconduct was not contradictory, unreasonable or incredible. Upon careful review of the record we cannot say that no finder of fact could rationally have found the defendant guilty beyond a reasonable doubt.
*706The entry is:
Judgments affirmed.
All concurring.